Title: To John Adams from Timothy Pickering, 23 April 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia April 23. 1799.

Yesterday I was honoured with your letter of the 13th. General Maitland’s departure this morning for St. Domingo, left me no opportunity of conversing with him on the interesting questions you suggest. However, his & Mr. Liston’s powers respect St. Domingo alone.
We did not until last Saturday (the 20th) finish our discussions on the arrangements to be adopted respecting St. Domingo: the result I have now the honour to inclose. We regretted that the pressure of the business in the opinion of Mr. Liston & General Maitland as well as of my colleagues & myself, prevented a previous submission of the proposed arrangements to your consideration & decision. We have given the subject the best examination in our power, and we believed the interests of the U. States would be better secured and promoted than by any separate and independent arrangements of the United States. But I have informed Mr. Liston & General Maitland, that they were to consider the propositions which were the result of our discussions, as expressive of our opinions only, & as finally subject to your decision, to approve or reject them. This is perfectly understood by them. I have expressed the same thing in my letter to Doctor Stevens, of which a copy is inclosed, and which I put into the hands of General Maitland to read, before I sealed and committed it to his care; & with which he was perfectly satisfied. In writing yesterday to Mr. King I expressed the same idea to him.
Under all these circumstances, and the strong apprehensions entertained by General Maitland of mischief from any longer detention, we flatter ourselves that you will not disapprove of our consenting to his immediate departure.
I have the honor to be, / with great respect, / sir your most obt. servt.


Timothy Pickering.List of papers inclosed
1. First sketch of regulations recd. from Mr. Liston & General Maitland
2. A paper illustrating the same
3. Observations of the Secretary of State on the above two papers—approved by all the Heads of Departments & Attorney General
4. Second Sketch, or Heads of Regulations to be proposed to General Toussaint—and the Substance of the Understanding between the two Governments.
5. Heads of regulations & Points understood by the two Governments, as finally settled on the 20th instant.
6. Copy of a letter of instructions to Dr. Stevens, dated the 22d instant.
7. Copy of a letter to Rufus King Esq.